Citation Nr: 1420800	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for hypothyroidism.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 rating decision initially granted service connection for hypothyroidism and assigned a 30 percent evaluation for that disability, effective March 17, 2009-the date on which he filed service connection for that disability.  The Veteran submitted additional material evidence regarding the severity of his disability, and the RO denied an increased evaluation in the September 2011 rating decision.  The Veteran timely appealed that decision with a September 2011 notice of disagreement.  He submitted a timely substantive appeal, VA Form 9, in May 2012 following the issuance of an April 2012 statement of the case on the increased evaluation for hypothyroidism issue.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2014; a transcript of that hearing is associated with the claims file.

At his hearing, the Veteran asserted that he was unable to work at least in part due to his hypothyroidism.  Therefore, the Board has taken jurisdiction over the claim for TDIU on appeal in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increased evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's last VA examination for his hypothyroidism was conducted in January 2012.  At his February 2014 hearing, the Veteran testified that in approximately December 2013 or January 2014 his doctor increased his hypothyroid medication; he also testified to an increase in several symptoms associated with hypothyroidism, to include weight gain, muscle fatigue/weakness, increased cold intolerance, and poor concentration/memory/mental sluggishness.  

In light of the Veteran's testimony during his hearing, the Board finds that there may be a potential worsening of symptomatology since his last VA examination; accordingly, the Board finds that a remand is necessary in order to the afford the Veteran another VA examination of his hypothyroidism so as to adequately assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his remanded hypothyroidism claim, and thus, it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  On remand, the RO/AMC should adequately develop that claim, to include issuance of the appropriate VCAA notice, as well.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should properly develop a TDIU claim, to include issuance of proper VCAA-compliant notice and obtaining any medical opinions, as appropriate.

2.  Obtain any relevant VA treatment records from the San Antonio and Houston VA Medical Centers, or any other VA medical facility that may have treated the Veteran since March 2012 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his hypothyroidism, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his hypothyroidism.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should comment as to the severity of the Veteran's various symptoms of hypothyroidism, to include the presence and severity of the following:  cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (e.g., dementia, slowing of thought, depression), bradycardia (e.g., less than 60 beats per minute), sleepiness, weight gain, fatigability, constipation, and mental sluggishness.

The examiner should also specifically discuss the Veteran's lay statements regarding the above symptoms both in the record and made during the examination, particularly his lay statements noted in the February 2014 hearing transcript.

Finally, the examiner should opine whether the Veteran's hypothyroidism precludes him from substantially gainful employment consistent with his education and past work experience.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his hypothyroidism and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



